GILDERSLEEVE, P. J.
I dissent. This is an appeal from an order denying defendant’s motion to dismiss the complaint for neglect to prosecute. While the court might, perhaps, have properly granted the motion, still, under the facts disclosed, it cannot be said tofchave been an abuse of the court’s discretionary power to deny it. The plaintiff presented a fair excuse for his delay; i. e., the. misconduct of his former attorney. The defendant himself does not seem to have shown any marked disposition to press the case for trial. To dismiss the complaint now would greatly prejudice the plaintiff. The court imposed terms as a condition for denying the motion, and upon, the facts presented the order should be affirmed.